Case 1:16-cv-06496-LAK-GWG Document 405
                                    399 Filed 08/06/20
                                              08/05/20 Page 1 of 2

                                                                        MEMO ENDORSED

      TELEPHONE: 1-212-558-4000
                                                             125 Broad Street
       FACSIMILE: 1-212-558-3588
         WWW.SULLCROM.COM                              New York, New York 10004-2498
                                                                          ______________________


                                                           LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                             BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                  BEIJING • HONG KONG • TOKYO

                                                                      MELBOURNE • SYDNEY




                                                            August 5, 2020


 By ECF

 The Honorable Lewis A. Kaplan,
     United States District Court,
         Daniel Patrick Moynihan United States Courthouse,
             500 Pearl Street
                  New York NY 10007-1312.

     Re: Dennis, et al. v. JPMorgan Chase & Co., et al., No. 16-cv-6496-LAK (SDNY)

 Dear Judge Kaplan:

                Counsel for Defendant Australia and New Zealand Banking Group Ltd.
 (“ANZ”) write to request that the Court so-order this letter to permit ANZ to file under
 seal, as exhibits to ANZ’s Rule 12(c) Motion for Judgment on the Pleadings (the
 “Motion”), the ISDA Master Agreement it entered into with an investment manager acting
 on behalf of Plaintiff Orange County Employees Retirement System (“OCERS”) and two
 trade confirmations evidencing transactions with OCERS.

                The Court previously granted ANZ’s motion to file these same documents
 under seal as Exhibits A, A-1, and A-2 to ANZ’s Answer to Plaintiffs’ Second Amended
 Class Action Complaint.1 (See Dkt Nos. 372, 385, 386.) ANZ is resubmitting these
 documents for the Court’s convenience in connection with the Motion. ANZ seeks to file
 these documents under seal to maintain consistency with the Court’s earlier sealing orders
 and to preserve the confidentiality of the documents’ commercially sensitive information,
 publication of which may result in competitive or commercial harm to ANZ or OCERS,
 and the confidentiality of the identities of counterparties to the ISDA Master Agreement
 other than OCERS.




 1
   In connection with filing ANZ’s Answer, we sought Plaintiffs’ counsel’s consent to seal
 these exhibits, and they took no position.
Case 1:16-cv-06496-LAK-GWG Document 405
                                    399 Filed 08/06/20
                                              08/05/20 Page 2 of 2



  The Honorable Lewis A. Kaplan                                                         -2-
  United States District Judge

                 Accordingly, ANZ requests that Your Honor endorse this letter to permit
 ANZ to file the documents under seal. Pending the Court’s resolution of this request, ANZ
 will file placeholders for these exhibits on the public docket.



                                                    Respectfully Submitted,


                                                    /s/ Penny Shane
                                                    Penny Shane


 cc: Counsel of Record (via ECF)

                                                    SO ORDERED

                                                    /s/ Lewis A. Kaplan
                                                    Lewis A. Kaplan

                                                    August 6, 2020
